—Appeal from a decision of the Unem*830ployment Insurance Appeal Board, filed May 4, 1992, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
The conclusion by the Board that claimant voluntarily left his employment because he did not want to work in his reassigned duties is supported by substantial evidence and must be upheld. Claimant never expressed his dissatisfaction with his new duties to the proper employer representative in charge of such matters and never requested a transfer back to his former duties. Furthermore, the determination that claimant made a willful misrepresentation to obtain unemployment insurance benefits is also supported by substantial evidence.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Cardona, JJ., concur. Ordered that the decision is affirmed, without costs.